Title: To Benjamin Franklin from Le Roy, [on or after 18 May 1781]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


à 4° 30′ [on or after May 18, 1781]
Mille remercimens mon Illustre Docteur de la Complaisance que vous avez euë de m’envoyer vos deux relations. Je vous les renvoye presque Sur Le champ parcequ’il faut que vous Sachiez que Le chemin est Si Sec et Si altérant que mon domestique forcé Sans doute de boire pour etancher Sa Soif nest revenu qu’a trois heures et demie. Vous avez bien raison de dire que les deux actions Sont a peu près Semblables. Les deux partis paroissent peu avoir a Se vanter de leurs avantages.
En verité vous faites tous les Jours de nouveaux progrès dans notre langue et vous n’avez pas besoin d’en faire davantage pour en connoitre toutes les tournures Si ce n’etoit L’inclination que vous avez pour méler les Sexes ou les genres vous Seriez au pair avec nos meilleurs ecrivains Epistolaires. Adieu Mon Illustre Docteur. Les assurrances de vos Sentimens et de ceux de Monsieur Votre petit fils me Sont precieuses comme vous Savez par tous les sentimens que je vous ai voués a l’un et à lautre pour la vie.
Le Roy
